Title: To Alexander Hamilton from Jeremiah Olney, 22 April 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence 22nd. April 1793.
Private.
My Dear Sir
By the last Post I acknowledged the receipt of your confidential, and very Friendly Letter of the 2nd Instant, and I embrace the first leisure moment to express my Gratitude, and return my sincere Thanks for the kindness of the motives which prompted you to write it.
Your flattering approbation of my official Conduct in general, and the intimation you have been pleased to give of the great confidence you have in my Intentions, afford me the sincerest satisfaction; and I hope my future Behavior, as a public officer, will furnish you with no cause to alter your good opinion, I will at least endeavor that it shall not.
Your acquainting me, in this private manner, with the “Idea of some good Men who have expressed to you that in some Instances, my conduct has been too punctilious, and not sufficiently accommodating,” I esteem an unequivocal proof of your Regard; and which is greatly enhanced by your favorable construction of those intimations. On this point I beg leave, Dear Sir, respectfully to observe, that it is more than probable the introduction of punctuality and exactness, in the execution of the revenue Laws, may appear to some Gentlemen like vigour; especially when it is considered, and which I assert as a Fact, that the Merchants in General, in this District, were before strangers to an honorable punctuality and exactness, as they respected the collection and payment of the Duties imposed by the State Legislature; for it is a well known Truth, that the Merchants paid but little regard to the law when it clashed with their Interest; and that the officers of the Customs being annually chosen, were perfectly under their controul; hence they were permitted to make such Entries as they pleased (very seldom exceeding half the cargoes;) to regard the law in other respects, (particularly in altering registers at their pleasure &c.) so far only as it suited their own convenience; and to clear out their Vessels even on the Sabath! It is therefore, easy to conceive, that so great a change, in being suddenly restricted from this pleasing liberty, is the real and only sourse of the illiberal and unmerited Censure against me,
I have never ventured to exercise a discretionary power in the execution of the Duties of my office, not authorised, by the Law or your instructions; because I considered it dangerous to establish a precident, which might, from the imperfection of human nature, of which perhaps, I possess too great a share, lead me beyond the line of Prudence and my Duty to the public. But Sir, since you have been pleased to place such confidence in me, as to permit a discreet exercise of it, on urgent occasions, I will venture upon the expedient, with great caution, as those occasions may arise, taking particular care to execute every essential part of the Law. With such views I shall not doubt but your candour will induce you to make every allowance for any unintentional deviation from the law in my exercise of Discretion.
The good will of the Merchants is very important and desirable, as you observe; and it shall be secured, if a fair and Just discharge of my duty will obtain it: indeed, I possess it already, from a greater part of the Gentlemen.
With every sentiment of Esteem and Gratitude,   I have the honor to be, Dear Sir,   Your much obliged, and   Most Obedt. Servant
Jereh. Olney
Alexander Hamilton Esquire.
